Citation Nr: 1615266	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-41 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to March 1972, from February 1991 to June 1991, from October 1991 to January 1992, from January 2002 to January 2003, and from April 2006 to May 2007.  He was in the Army for this first period and in the Army National Guard for the subsequent periods.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part, granted service connection for PTSD, assigning an initial 10 percent rating effective August 27, 2007.  The Veteran appealed this determination.

In June 2011 and November 2012, the Board remanded this case for additional development.

Regarding representation, the Veteran was previously represented by Florida Department of Veterans Affairs at the time of the June 2011 and November 2012 Board remands.  In August 2013, the Veteran submitted a VA Form 21-22 (Appointment of (Veterans Service Organization) as Claimant's Representative) appointing Disabled American Veterans as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

In August 2013 correspondence, the Veteran's representative submitted a claim for an increased rating for his bilateral knee disorders.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.  Significantly, while the majority of the documents discussed in this remand can be found in VBMS, both the November 2013 and December 2013 VA psychiatric opinions can be found only in Virtual VA.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, the evidence indicates that the Veteran abuses alcohol and drugs. Alcohol and drug abuse in general constitutes willful misconduct under VA regulations; however, alcohol dependence or substance abuse may be service-connected where such abuse is secondary to or a symptom of a service-connected disability.  In this case, a review of the evidence of record shows that the issue of entitlement to service connection for substance abuse as secondary to the Veteran's service-connected PTSD has been raised. 

Specifically, in an October 2009 statement, the Veteran's wife wrote that, during the mid to late 1980s, the Veteran began exhibiting flashback type behavior as well as an increase in nightmares, drinking, and drug use due to several movies and television shows addressing the Vietnam War.  Also, in the Veteran's October 2009 substantive appeal, he referred to the October 2009 statement from his wife regarding how he dealt with his PTSD in his daily life.

A December 2013 VA psychiatric addendum opinion notes that the Veteran's chronic sleep impairment, disturbances of motivation and mood/decreased motivation, hypervigilance, irritability, and depressed mood were PTSD symptoms but were aggravated (above and beyond the natural progression of the disease) by his alcohol and cannabis use disorder.  

Furthermore, a November 2013 VA opinion notes that alcohol dependence or substance abuse is a frequent comorbid diagnosis along with PTSD and that the PTSD criteria do not address symptoms concerning use or misuse of alcohol drugs.  The examiner also noted that research findings do not clearly support the self-medication hypothesis and there was evidence to support genetic influences and personal characteristics leading to both increased alcohol use and PTSD symptoms.  

As such, the issue of entitlement to service connection for substance abuse as secondary to the Veteran's service-connected PTSD has been reasonably raised.  This issue is inextricably intertwined with the issues on appeal as the disposition of such claim could impact the manifestations for consideration in adjudicating the increased rating and TDIU claims on appeal.  The issue has not been adjudicated by the AOJ.  As such, appellate consideration of the increased rating and TDIU claims on appeal is deferred pending completion of the action requested below.

Also, as noted in the June 2011 Board remand, the Veteran's VA outpatient treatment records show that the Veteran indicated in August 2008, that he had been seeing a fee-basis psychiatrist and that the psychiatrist had discontinued his services.  The June 2011 Board remand requested that the Veteran be provided with the necessary authorizations for the release of any treatment records not currently on file, to include the treatment records for his treatment received by a fee-service psychiatrist.  Pursuant to the June 2011 Board remand, a letter was sent to the Veteran in March 2012, requesting that the Veteran provide VA with the necessary authorizations for the release of any treatment records not currently on file.  However, the March 2012 letter did not specifically refer to the fee-basis psychiatric treatment noted in the August 2008 VA treatment record.  Furthermore, the most recent treatment records in the claims file are dated in October 2013.  Given the need to remand this case for other reasons, the Veteran should be provided with another opportunity to identify any VA or non-VA treatment records pertaining to his remanded claims and, thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who has treated him for his psychiatric problems since service, specifically the fee-basis psychiatric provider noted in an August 2008 VA treatment record.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since October 2013.

2. Issue the Veteran and his representative notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 5126 (West 2014), as to the issue of entitlement to service connection for substance abuse, claimed as secondary to the Veteran's service-connected PTSD.  An appropriate period of time should be allowed to respond.

3. Following completion of the above, adjudicate the issue of entitlement to service connection for substance abuse, claimed as secondary to the Veteran's service-connected PTSD.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  Only if a timely notice of disagreement as to the determination is received, and following issuance of a statement of the case, a timely substantive appeal is received, should the issue be forwarded to the Board for appellate consideration.

4. Thereafter, readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

